Citation Nr: 1401848	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-47 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972 and from August 2004 to February 2006 when activated while a member of the Air Force Reserve.

The claim is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, in a rating decision in May 2012 the RO granted service connection for tinnitus and the claim is no longer in appellate status.

The Veteran has pending claims of service connection for posttraumatic stress disorder, a low back disability, and bilateral arm, shoulder, and knee disabilities. 

In March 2013 the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A copy of the transcript is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was deployed to Iraq and Qatar from January to May 2005.  In Iraq, the Veteran was a flight line production supervisor.  The Veteran's duties were in proximity to aircraft on a flight line.  In March 2013, the Veteran testified in Iraq he was exposed to mortar and rocket attacks.  







On VA examination in April 2012, the Veteran had a hearing loss disability in the left ear as defined under 38 C.F.R. 3.385, but not in the right ear.    

As the evidence of record is insufficient to decide the claim of service connection for a bilateral hearing loss disability, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine:

a).  Whether the Veteran has a hearing loss disability under 38 C.F.R. § 3.385 in the left ear or right ear or both ears, and, if so, 

b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any left ear and right ear hearing loss disability is causally related to noise exposure in service. 

In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe impaired hearing even though there may be no contemporaneous documentation of hearing loss in service or immediately following service. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to explain that the opinion cannot be rendered because the Veteran had other risk factors for developing hearing loss unrelated to noise exposure in service, such as occupational and recreational noise exposure, age, or hearing loss presented in an unusual manner inconsistent with noise exposure in service and that noise exposure in service is not more likely than any other etiology to cause hearing loss and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 

4.  After the development is completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



